ALICE M. BATCHELDER, Circuit Judge,
concurring.
I fully agree with the panel’s disposition of this case and its underlying reasoning. I write separately because I believe our inquiry should end with the conclusion that we lack jurisdiction over the appeal. We ought not alternatively consider appellant’s challenges to his sentence.
Appellant has not presented a colorable argument to support our jurisdiction. As the panel points out, it is well established that we have no jurisdiction to consider the appeal of a sentence not imposed in violation of law. Neither assignment of error even comes close to leading me to think that the district court imposed a sentence contrary to law.
Appellant claims that the district court sentenced pursuant to a “policy” in granting the government’s § 5K1.1 motion. It is clear from the context of the judge’s remarks at sentencing that no such thing happened here. Nor does the record anywhere support the contention that the sentencing judge took the three-level reduction for acceptance of responsibility into account in determining the extent of the departure.
These arguments amount to nothing more than dissatisfaction with the extent of the downward departure appellant received. Therefore, I conclude that we lack jurisdiction over this appeal. What’s more, it is beyond frivolous for appellant to contest the imposition of a sentence inuring to his substantial benefit in this case.